Cold, Oh. J.—
This record presents but one question, and that is-, whether lager beer may be sold in this State by the keg. Revision, section 1583, being part of an act passed in 1858, enacts, that “wherever the words intoxicating liquors occur in this act, or the act to which this is amendatory, the same shall be construed to mean all spirituous and vinous liquors : provided that nothing in this act shall be so construed as to forbid the manufacture and sale of beer, cider from apples, or wine from grapes, currants or other fruit grown in this State.”
Under this statute it is clear that the information, which fails to specify the place in, or the material from which, the beer was manufactured, does not charge an offense. But, further than this, in our opinion, if the guilt of the defendant was to be measured by his plea: “ Guilty of selling lager beer in the town of Bellvue, in said State of Iowa, manufactured in the State of Illinois,” he would be equally guiltless of crime under the statute above quoted. The limitation contained in the last words of the section does not apply to beer; it may be manufactured and sold, regardless of where the material was grown.
Affirmed.